Metcalf, J.
The alteration of the date of the note was made by the promisee, without the knowledge or express consent of the promisor. But as the arbitrator has found that it was made without any fraudulent intention, and merely to correct a mistake, and make the note such as both parties intended it should be and understood that it was, we are of opinion, upon the authorities, that the note was not vacated by the alteration, and that the plaintiff is entitled to judgment on the award; Brutt v. Picard, Ry. & Mood. 37. Knill v. Williams, 10 East, 436, 437. Boyd v. Brotherson, 10 Wend. 93. Byles on Bills, (2d Amer ed.) 247 (4th Amer. ed.) 391. 1 Saund. Pl. & Ev. (2d ed.) 115. Judgment on the award.